Citation Nr: 0527744	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 6, 1991 to October 
8, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for a bilateral knee disability.

The veteran requested a Travel Board hearing on his 
substantive appeal submitted in May 2002.  He withdrew this 
request in July 2003.

The case was previously before the Board in November 2004, at 
which time it was remanded for additional development.


FINDING OF FACT

The competent evidence of record does not establish that the 
veteran's bilateral knee disability is causally related to 
service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1)(2004).

A VA letter dated in December 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim, as well as his and VA's respective duties in obtaining 
such evidence.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ's December 2003 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the April 
2002 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable December 2001 
AOJ decision that is the basis of this appeal was decided and 
appealed prior to the AOJ's issuance of VCAA notification in 
December 2003.  However, the Board finds that any defect with 
respect to the timing of the December 2003 VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2004).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Legal Analysis

The veteran asserts that service connection is warranted for 
a bilateral knee disability.  In this regard, in order to 
establish service connection on a direct basis the veteran 
must provide evidence of a current disability, an in-service 
injury, and a nexus between the current injury, and an in-
service injury.  The record demonstrates that in a September 
1991 service medical record, the veteran complained of 
experiencing pain in various joints, including the knees.  
After an examination, the examiner reported that there was no 
swelling or deformity and assessed the veteran as having knee 
pain.  In terms of a current disability, the record 
establishes that between October 1991 and March 2001, the 
veteran complained of and sought treatment for bilateral knee 
pain on several occasions.  These records also demonstrate 
that the veteran, whose right knee pain has been diagnosed as 
degenerative joint disease, underwent right knee arthroscopy, 
synovectomy, arthroplasty, chondroplasty, and a partial 
medial meniscectomy in January 2001.  Further, in August 
2001, a VA examiner diagnosed the veteran with bilateral 
patellofemoral pain syndrome.

However, the record does not demonstrate that the veteran's 
current bilateral knee disability is etiologically related to 
his in-service knee complaints.  In this regard, the examiner 
from the May 2005 VA examination, after an examination and 
review of the veteran's claims folder, indicated that it was 
not at least as likely as not that the veteran's current knee 
pain was related to service.  According to the examiner, he 
based his opinion on the fact that the veteran's one in-
service treatment for knee pain (with Tylenol and analgesic 
balm) did not reflect any trauma or swelling and that there 
was no evidence that he ever returned for further treatment.  
The examiner also stated that the veteran had a degree of 
genu varum or bow leggedness which would not have been caused 
by his time in service and which may have contributed to some 
of his knee pain.  He further opined that he did not believe 
that the veteran's two months of service would have made a 
lasting aggravation to his chronic knee problem.  Therefore, 
in the absence of any evidence to the contrary, the Board 
concludes that the veteran is not entitled to a grant of 
service connection on a direct incurrence basis for his 
current bilateral knee disability. 

As previously noted, in order to be eligible to be considered 
for service connection on a presumptive basis, the veteran 
must have served in the military for at least 90 days.  The 
veteran in this appeal had less than 90 days of active 
service.  

In conclusion, although the veteran asserts that his current 
bilateral knee disability is related to his military service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the May 2005 VA medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current bilateral knee disability is related to the 
veteran's active military service.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2004), but does not find that the evidence is of 
such approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral knee disability.




ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

	

                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


